Fifth Amendment to the September 7, 2004 Joint Development and License Agreement
Between Palomar Medical Technologies, Inc. and Johnson & Johnson Consumer
Companies, Inc. (the “Agreement”)

Whereas, pursuant to the Agreement, the parties are engaged in a collaboration
to develop, clinically test and potentially commercialize home-use, light-based
devices for (i) reducing or reshaping body fat including cellulite; (ii)
reducing appearance of skin aging; and (iii) reducing or preventing acne; and

Whereas, the parties desire to modify certain provisions of the Agreement in
order to **; and

Whereas, the parties desire to modify certain provisions of the Agreement in
order to Allow JJC to terminate the Agreement after the Optimization Period.

Now, Therefore, in consideration of the foregoing premises, the mutual promises
and covenants of the parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, do hereby agree as follows
effective on the 1st day of April 2009 for items 1, 2, and 4, below and on the
1st day of December 2008 for items 3 and 5, below:

1. **

2.     ARTICLE III.E.3 is hereby amended and replaced with the following:

    3.        Optimization Period.

    a)        JJC shall fund Palomar’s efforts during the Optimization Period
with Optimization Payments paid on a Calendar Quarterly basis. As of the
Effective Date, the Parties believe that the Optimization Payments set forth in
Appendix F, and as defined in ARTICLE VI.A.3, reflect a reasonable estimate of
the costs to complete the Optimization Period for the ** Initial Products that
enter into the Optimization Period. The cost of the activities to be conducted
by Palomar during the Optimization Period is a rough estimation and not final.
The Optimization Payments, as mutually agreed to during the ** for each Initial
Product as provided in ARTICLE III.E.2.a) and as provided for in the R&D Plan,
shall be fixed and final, subject only to changes thereto by the R&D Committee
thereafter as provided in ARTICLE III (taking into account ARTICLE III.C.4.c)).
**


    b)        During the Optimization Period, **Palomar shall work to complete
the deliverables to be set forth in the R&D Plan, as modified for the
Optimization Period, for each Initial Product that enters the Optimization
Period. Palomar shall notify JJC in writing of the date of its completion of the
Optimization Period for each such Initial Product.


  **Omitted pursuant to request for confidential treatment by Palomar Medical
Technologies, Inc. and filed separately with the SEC.


--------------------------------------------------------------------------------

    c)               The Optimization Period shall end on the Optimization
Completion Date**


3.     Article VII.A. is hereby amended and replaced with the following:


    A.        Confidential Information. Confidential Information (as defined
below) of a disclosing Party shall be safeguarded by the receiving Party with
the same degree of care that the receiving Party exercises with respect to its
own information of a like nature (but in no event less than reasonable care),
shall not be disclosed to Third Parties and shall be made available only to the
receiving Party’s employees, agents and subcontractors who agree in writing to
equivalent conditions and who have a need to know the information for the
purposes specified under this Agreement. The receiving Party shall acquire only
such rights in the disclosing Party’s Confidential Information as are expressly
set forth in this Agreement and only for as long as such rights are in effect,
and shall not use any of the disclosing Party’s Confidential Information for any
purpose other than as permitted under this Agreement. All Confidential
Information shall remain the property of the disclosing Party. Each Party shall
promptly report to the other any conduct relating to the other Party’s
Confidential Information inconsistent with the provisions of this ARTICLE VII,
and take such action as may be reasonably necessary and legally permissible to
terminate such conduct. Each Party agrees to reproduce and include the other
Party’s proprietary rights notices or reasonable equivalents on any item that
contains the other Party’s Confidential Information. Each Party shall be free to
disclose its own Confidential Information in its sole discretion. For clarity,
JJC shall not disclose to any of its Affiliates, or allow any of its Affiliates
to have access to, any Confidential Information of Palomar, unless such
Affiliates is made subject to the terms of this Agreement as provided for in
ARTICLE XI.C. **


4.     Article X.D is hereby amended and replaced with the following:


    D.        JJC’s Right to Terminate for Convenience. JJC shall have the right
to terminate this Agreement in full, or on a Field-by-Field basis, (1) upon
written notice to Palomar specifying the scope of the termination and received
by Palomar between the Final POP Completion and the end of the JJC Consideration
Period for the affected Field(s), or (2) at any time after the Optimization
Completion Date for all Initial Products for the affected Field(s) upon ** prior
written notice, which notice may be received by Palomar up to ** prior to the
applicable Optimization Completion Date. Neither Party shall have any other
right to terminate this Agreement for convenience.



  **Omitted pursuant to request for confidential treatment by Palomar Medical
Technologies, Inc. and filed separately with the SEC.


--------------------------------------------------------------------------------

5.     Article XI.C is hereby amended and replaced with the following:



                **



PALOMAR MEDICAL TECHNOLOGIES, INC.   /s/ Joseph P. Caruso       Name: Joseph P.
Caruso Title: CEO Date: 6/29/09


JOHNSON & JOHNSON CONSUMER COMPANIES, INC., acting through its division JOHNSON
& JOHNSON CONSUMER & PERSONAL PRODUCTS WORLDWIDE   /s/ Stefano Curti         
Name: Stefano Curti Title: President Date: June 26, 2009



  **Omitted pursuant to request for confidential treatment by Palomar Medical
Technologies, Inc. and filed separately with the SEC.


--------------------------------------------------------------------------------

Exhibit A

  **Omitted pursuant to request for confidential treatment by Palomar Medical
Technologies, Inc. and filed separately with the SEC.


--------------------------------------------------------------------------------

Exhibit B

  **Omitted pursuant to request for confidential treatment by Palomar Medical
Technologies, Inc. and filed separately with the SEC.



--------------------------------------------------------------------------------